Exhibit 10.2

 

STOCK ESCROW AGREEMENT

 

STOCK ESCROW AGREEMENT, dated as of August 12, 2015 (“Agreement”), by and among
E-COMPASS ACQUISITION CORP., a Cayman Islands corporation (“Company”), LODESTAR
INVESTMENT HOLDINGS I LLC, HANDY GLOBAL LIMITED, CLASSICAL SKY LIMITED,
CARNELIAN BAY CAPITAL INC. and XINLI LI (collectively “Initial Shareholders”)
and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New York corporation (“Escrow
Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
August 12, 2015 (“Underwriting Agreement”), with Cantor Fitzgerald & Co. (the
“Underwriter”), pursuant to which, among other matters, the Underwriter has
agreed to purchase 4,000,000 units (“Units”) of the Company, plus an additional
600,000 Units if the Underwriter exercises its over-allotment option in full.
Each Unit consists of one ordinary share of the Company, par value $0.0001 per
share (“Ordinary Shares”), and one right (“Right”) to receive one-tenth of one
Ordinary Share upon the Company’s initial business combination, all as more
fully described in the Company’s final Prospectus, dated August 12, 2015
(“Prospectus”), comprising part of the Company’s Registration Statement on Form
S-1 (File No. 333-204054) under the Securities Act of 1933, as amended
(“Registration Statement”), declared effective on August 12, 2015 (“Effective
Date”).

 

WHEREAS, the Initial Shareholders have agreed as a condition of the sale of the
Units to deposit their Ordinary shares of the Company, as set forth opposite
their respective names in Exhibit A attached hereto (collectively “Escrow
Shares”), in escrow as hereinafter provided.

 

WHEREAS, the Company and the Initial Shareholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1.          Appointment of Escrow Agent. The Company and the Initial
Shareholders hereby appoint the Escrow Agent to act in accordance with and
subject to the terms of this Agreement and the Escrow Agent hereby accepts such
appointment and agrees to act in accordance with and subject to such terms.

 

2.          Deposit of Escrow Shares. On or prior to the date hereof, each of
the Initial Shareholders delivered to the Escrow Agent certificates representing
such Initial Shareholder’s respective Escrow Shares, together with applicable
share powers, to be held and disbursed subject to the terms and conditions of
this Agreement. Each of the Initial Shareholders acknowledges that the
certificate representing such Initial Shareholder’s Escrow Shares is legended to
reflect the deposit of such Escrow Shares under this Agreement.

 



1

 

 

3.          Disbursement of the Escrow Shares.

 

3.1          The Escrow Agent shall hold the Escrow Shares during the period
(the “Escrow Period”) commencing on the date hereof and (i) for 50% of the
Escrow Shares, ending on the earlier of (x) one year after the date of the
consummation of the Company’s initial business combination (as described in the
Registration Statement, hereinafter a “Business Combination”) and (y) the date
on which the closing price of the Company’s Ordinary Shares equals or exceeds
$13.00 per share (as adjusted for stock splits, stock dividends, reorganizations
and recapitalizations) for any 20 trading days within any 30-trading day period
commencing after the Company’s initial Business Combination and (ii) for the
remaining 50% of the Escrow Shares, ending one year after the date of the
consummation of an initial Business Combination. The Company shall promptly
provide notice of the consummation of a Business Combination to the Escrow
Agent. Upon completion of the Escrow Period, the Escrow Agent shall disburse
such amount of each Initial Shareholder’s Escrow Shares (and any applicable
share power) to such Initial Shareholder; provided, however, that if the Escrow
Agent is notified by the Company pursuant to Section 6.7 hereof that the Company
is being liquidated at any time during the Escrow Period, then the Escrow Agent
shall promptly destroy the certificates representing the Escrow Shares; provided
further, however, that if, within one year after the Company consummates a
Business Combination, the Company (or the surviving entity) subsequently
consummates a liquidation, merger, stock exchange or other similar transaction
which results in all of the shareholders of such entity having the right to
exchange their Ordinary Shares for cash, securities or other property, then the
Escrow Agent will, upon receipt of a notice executed by the Chairman of the
Board, Chief Executive Officer or other authorized officer of the Company, in
form reasonably acceptable to the Escrow Agent, certifying that such transaction
is then being consummated or such conditions have been achieved, as applicable,
release the Escrow Shares to the Initial Shareholders. The Escrow Agent shall
have no further duties hereunder after the disbursement or destruction of the
Escrow Shares in accordance with this Section 3.

 

3.2          Notwithstanding Section 3.1, if the Underwriter does not exercise
its over-allotment option to purchase an additional 600,000 Units of the Company
in full within 45 days of the date of the Prospectus (as described in the
Underwriting Agreement), the Initial Shareholders agree that the Escrow Agent
shall return to the Company for cancellation, at no cost, the number of Escrow
Shares held by each such holder determined by multiplying (a) the product of (i)
150,000, multiplied by (ii) a fraction, (x) the numerator of which is the number
of Escrow Shares held by each such holder, and (y) the denominator of which is
the total number of Escrow Shares, by (b) a fraction, (i) the numerator of which
is 600,000 minus the number of Ordinary Shares purchased by the Underwriter upon
the exercise of its over-allotment option, and (ii) the denominator of which is
600,000. The Company shall promptly provide notice to the Escrow Agent of the
expiration or termination of the Underwriter’s over-allotment option and the
number of Units, if any, purchased by the Underwriter in connection with their
exercise thereof.

 

4.          Rights of Initial Shareholders in Escrow Shares.

 

4.1          Voting Rights as a Shareholder. Subject to the terms of the Insider
Letters described in Section 4.4 hereof and except as herein provided, the
Initial Shareholders shall retain all of their rights as shareholders of the
Company during the Escrow Period, including, without limitation, the right to
vote such shares.

 



2

 

 

4.2          Dividends and Other Distributions in Respect of the Escrow Shares.
During the Escrow Period, all dividends payable in cash with respect to the
Escrow Shares shall be paid to the Initial Shareholders, but all dividends
payable in stock or other non-cash property (“Non-Cash Dividends”) shall be
delivered to the Escrow Agent to hold in accordance with the terms hereof. As
used herein, the term “Escrow Shares” shall be deemed to include the Non-Cash
Dividends distributed thereon, if any.

 

4.3          Restrictions on Transfer. During the Escrow Period, the only
permitted transfers of the Escrow Shares will be (i) if the Initial Shareholder
is an entity, as a distribution to partners, members or shareholders of the
Initial Shareholder upon the liquidation and dissolution of the Initial
Shareholder, (ii) by bona fide gift to a member of the Initial Shareholder’s
immediate family or to a trust, the beneficiary of which is the Initial
Shareholder or a member of the Initial Shareholder’s immediate family for estate
planning purposes, (iii) by virtue of the laws of descent and distribution upon
death of the Initial Shareholder, (iv) pursuant to a qualified domestic
relations order, (v) by certain pledges to secure obligations incurred in
connection with purchases of the Company’s securities, (vi) by private sales at
prices no greater than the price at which the Escrow Shares were originally
purchased or (vii) to the Company for cancellation in accordance with Section
3.2 above or in connection with the consummation of a Business Combination, in
each case, except for clause (vii), on the condition that such transfers may be
implemented only upon the respective transferee’s written agreement to be bound
by the terms and conditions of this Agreement and of the Insider Letter (as
defined below) signed by the Initial Shareholder transferring the Escrow Shares.

 

4.4          Insider Letters. Each of the Initial Shareholders has executed a
letter agreement with the Underwriter and the Company, dated as indicated on
Exhibit A hereto, and the form of which is filed as an exhibit to the
Registration Statement (“Insider Letter”), respecting the rights and obligations
of such Initial Shareholder in certain events, including but not limited to the
liquidation of the Company.

 

5.          Concerning the Escrow Agent.

 

5.1          Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 



3

 

 

5.2          Indemnification. The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including counsel fees
and disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Shares or it may deposit the
Escrow Shares with the clerk of any appropriate court or it may retain the
Escrow Shares pending receipt of a final, non appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Shares are to be disbursed and delivered. The
provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 

5.3          Compensation. The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder. The
Escrow Agent shall also be entitled to reimbursement from the Company for all
expenses paid or incurred by it in the administration of its duties hereunder
including, but not limited to, all counsel, advisors’ and agents’ fees and
disbursements and all taxes or other governmental charges.

 

5.4          Further Assurances. From time to time on and after the date hereof,
the Company and the Initial Shareholders shall deliver or cause to be delivered
to the Escrow Agent such further documents and instruments and shall do or cause
to be done such further acts as the Escrow Agent shall reasonably request to
carry out more effectively the provisions and purposes of this Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5          Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company, the Escrow Shares held hereunder. If no new escrow agent is so
appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Shares with any court it
reasonably deems appropriate.

 

5.6          Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 



4

 

 

5.7          Liability. Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.

 

5.8          Waiver. The Escrow Agent hereby waives any right of set-off or any
other right, title, interest or claim of any kind (“Claim”) in, or to any
distribution of, the Trust Account (as defined in that certain Investment
Management Trust Agreement, dated as of the date hereof, by and between the
Company and the Escrow Agent as trustee thereunder) and hereby agrees not to
seek recourse, reimbursement, payment or satisfaction for any Claim against the
Trust Account for any reason whatsoever.

 

6.          Miscellaneous.

 

6.1          Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction.

 

6.2          Third Party Beneficiaries. Each of the Initial Shareholders hereby
acknowledges that the Underwriter is a third party beneficiary of this Agreement
and this Agreement may not be modified or changed without the prior written
consent of the Underwriter.

 

6.3          Entire Agreement. This Agreement contains the entire agreement of
the parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

 

6.4          Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.

 

6.5          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6          Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, two days after the date of mailing, as
follows:

 

If to the Company, to:

 

E-compass Acquisition Corp.

6F/Tower, 2 West Prosper Centre

No.5, Guanghua Road

Chaoyang District

Beijing, 100020, P.R. China

Attn: Richard Xu, Chairman and Chief Executive Officer

 



5

 

 

If to a Shareholder, to his address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Chairman

 

A copy (which copy shall not constitute notice) sent hereunder shall be sent to:

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, New York 10022

Attn: General Counsel and Investment Banking Department

Facsimile: (212) 829-4708

 

and:

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq.

 

and:

 

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attn: Mitchell S. Nussbaum, Esq.

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7          Liquidation of the Company. The Company shall give the Escrow Agent
written notification of the liquidation and dissolution of the Company in the
event that the Company fails to consummate a Business Combination within the
time period specified in the Prospectus.

 

[Signature Page Follows]

 



6

 

 

WITNESS the execution of this Agreement as of the date first above written.

  



  COMPANY:         E-COMPASS ACQUISITION CORP.         By: /s/ Richard Xu    
Name: Richard Xu     Title: CEO         INITIAL SHAREHOLDERS:         LODESTAR
INVESTMENT HOLDINGS I LLC         By: /s/ Richard Xu     Name: Richard Xu    
Title: President         HANDY GLOBAL LIMITED         By: /s/ Chen Liu     Name:
Chen Liu     Title: Director         CLASSICAL SKY LIMITED         By: /s/
Peiling He     Name: Peiling He     Title: Director         CARNELIAN BAY
CAPITAL INC.         By: /s/ Nicholas Clements     Name: Nicholas Clements    
Title: Chairman           /s/ Xinli Li     Xinli Li         CONTINENTAL STOCK
TRANSFER & TRUST COMPANY         By: /s/ Robert E. McMonagle     Name: Robert E.
McMonagle     Title: Vice President



 



7

 

 

EXHIBIT A

 



Name and Address of

Initial Shareholder

 

Number

of Shares

 

Share

Certificate Number

 

Date of

Insider Letter

             

Lodestar Investment Holdings I LLC

c/o E-compass Acquisition Corp.

6F/Tower, 2 West Prosper Centre

No.5, Guanghua Road

Chaoyang District

Beijing, 100020, P.R. China

 

  460,000   1   August 12, 2015

Handy Global Limited

c/o E-compass Acquisition Corp.

6F/Tower, 2 West Prosper Centre

No.5, Guanghua Road

Chaoyang District

Beijing, 100020, P.R. China

 

  460,000   2   August 12, 2015

Classical Sky Limited

c/o E-compass Acquisition Corp.

6F/Tower, 2 West Prosper Centre

No.5, Guanghua Road

Chaoyang District

Beijing, 100020, P.R. China

 

  115,000   3   August 12, 2015

Carnelian Bay Capital Inc.

c/o E-compass Acquisition Corp.

6F/Tower, 2 West Prosper Centre

No.5, Guanghua Road

Chaoyang District

Beijing, 100020, P.R. China

  86,250   4   August 12, 2015

Xinli Li

c/o E-compass Acquisition Corp.

6F/Tower, 2 West Prosper Centre

No.5, Guanghua Road

Chaoyang District

Beijing, 100020, P.R. China

 

28,750

 

5

 

August 12, 2015

 

 



 

8



 

